Freschi, J.
The defendant Radeloff moves for an order directing the district attorney of the county of New York to furnish and deliver to him or his attorney photostatic copies of the memorandum of agreement constituting the retainer between one Jacob Garber, as client, and John A. Radeloff, as attorney, dated about November 10, 1930, and a certain letter written by John A. Radeloff to one Walter Hart, attorney for Jacob Garber, relative to adjustment of certain fees, etc.
The defendant and others are indicted for extortion, and the case is now upon the trial calendar of this court.
The defendant was allowed an inspection of the minutes of the grand jury heretofore by Judge Koenig and a motion was made thereon and denied by Judge Corrigan for a dismissal of the indictment. The defendant now asserts that the district attorney who presented the case to the grand jury only read a part of the agreement aforesaid to the grand jury and that it is necessary for him to have a copy in order to properly prepare a defense.
I can see no reason why defendant should not be furnished with these documents, especially since he claims that the copies are not in bis possession, and form the subject of this charge. (People ex rel. Lemon v. Supreme Court, 245 N. Y. 24, 29, 30; 3 Russell Law of Crimes [7th Eng. ed.] 2145; 2 Bishop New Crim. Proc. § 959-d.)
Motion granted.